527 Pa. 362 (1991)
591 A.2d 1053
Ruth C. FINNEGAN, Appellant,
v.
COMMONWEALTH of Pennsylvania, PUBLIC SCHOOL EMPLOYEES' RETIREMENT BOARD.
Supreme Court of Pennsylvania.
Argued May 10, 1991.
Decided May 29, 1991.
Lynne L. Wilson, Mark P. Widoff, State Educ. Ass'n, Harrisburg, for appellant.
Abbott A. Leban, Chief Counsel-PSERB, Nicholas J. Marcucci, for appellee.
Mary C. Frye, amicus, for appellant.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN and PAPADAKOS, JJ., dissent.